Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 38







State of North Dakota, 		Plaintiff and Appellee



v.



Romez Michael Coleman, Jr., 		Defendant and Appellant







No. 20170315







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.



AFFIRMED.



Per Curiam.



Haley L. Wamstad, Assistant State’s Attorney, Grand Forks, ND, for plaintiff and appellee; submitted on brief.



Russell J. Myhre, Valley City, ND, for defendant and appellant; submitted on brief.

State v. Coleman

No. 20170315



Per Curiam.

[¶1]	
Romez Michael Coleman, Jr., appeals from a criminal judgment for aggravated assault—domestic violence.  Coleman argues the State presented insufficient evidence to sustain the guilty verdict and the district court erred in allowing testimony about two physical objects that were subject to a stipulation and order restricting their admission into evidence.
  Sufficient evidence exists to sustain the criminal judgment, and the district court did not abuse its discretion in admitting testimony about the objects.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte